 

cS

 

4

Case 20-10343-LSS Doc 2812 Filed 05/03/21 Page1of7

I J\uctce Lave Ce vacn Si Lkeasreiw J . . bose Ty

eI MAY -3 AM Ip: 56

| Hey woul, br curse lo foe the A archos? Q 4 on 7 gett hael . to

pac , Pe rtf Ate | P ise bear ame! a feey ny
MEM ORD of Chap Cuents ay por hat, AU Ale, Dare
Pare ts that hare heer probed dees anc! Ton yualeef
fethe Horn , Jb Jin beas whed fy yea the t vert
ua! ttacliy pot bhew LD ase Ay t.72 uvlbr wanes,

So the Sto stits g wars pt fo hs 2C4 ye phan
my hosThn Tay Aoterwed Ad op L, reer Avsr/, yet tt)
nee otile. ? bt, far hal Aecrwed hag Ar hove -) 3a
atads, bt the pod, Dir ct in Cob Sod, (rlovens on
fry sl cle bh reChure fore tps, My Mm had ov from plats
4 hh bret AEws oper atl featows ny Z at der frothess
peel. Chon’ Foul, Sat gals, AA eq CoE Lin a ney
wor ty he ho Burd,

AG Ges v Moo. Harty LZ obcly Inallns b mevdins ws

| seconds mio ut lady fe pe bint bh hom key a pud heermirg A

fey Sead Carney te seupuwl /? ment ba lees , p M fit

| 4 peut patty ites 4 tte prea Wms Lax lr Spat Aark, wle,
| Dreccted th file SomP tcvrd, an pad beat ob yy LSA, rod

phone, orl be kok s patter , 2 wccwvba tant crrveh

. boas Soa 4 MENG , ale to 4 hile Lavy, o£ ate Ll, thi

OW ot An Ohl tarry fe wit Lor ed Ate Thugs Cw Khowge
Y 4 (uh, AF te, Aix f nowt ; mactir thet Ny bpp val ;
he chore freee phn patrealan neoed cis, pay Mow ag | bro

 

 

picharg pe wp Ir aC ibe Live at fA hort dtl, wy Dad
 

 

 

 

Case 20-10343-LSS Doc 2812 Filed 05/03/21 Page 2 of7

KO Ui Aerarny boom p4t (on Ane marae G preg wore

DA tH aed Sib aleove phrr Aso Saour Works _—

C pee awe can k pew Khe tao Oe Gas adths bey ahve

ed dvesecl ay Wr, om Wles,), wb On pedivg | fm
Agi sedate pee, mocle sore S01 fal and Ubon proceeded bo
shoul po A ao ck a) farts , we EL. oxply ct Sey Scamlg AI
ow. J im acly MW, J ne Ln lh suup whut On bnrboey
aA, He patach we g Z he’ then ,G Ctude Brel, prslal
he Awl d Zh Mele flomeraTad priidict J th 605, inhins
mee machisie ther angi, Lhe, No than aabed me
73 prow ita net buoving jbut acacn bach thar 4

   

en A 46,
 

 

 

 

Case 20-10343-LSS Doc 2812 Filed 05/03/21 Page 3of7

bs he meted, were All marthy ft we tn othn practl
bAL 0 Aor vg me Ste tow, Me pellet prs
nt \ th hecuber preter) pon find of) enh Cae , Tyete MO
bach fr th bethrern cad repealed We plooe <conarce the
fentt showiry Me ths pictones i Che bet Un aiher te
gd ne aneused Hs Vine frou Glas vita neh nat eg
O aeturnel fo Sho protery jot wadey fr I fo eud so
P fald cet oF ‘| hare, Phisten fo Speatened fo fiat
pre Won horace" gle was weeb,’ No pelle bod
CAMA hood pol.
0, th Mao tome , ) vt Crmpbeted th work for Mm homarnvig
4 mot babegs , fet reedog fo frtw the wok vr anf
Pecome an E45 ¢ Seoul, gmuathey ney Mom Jvall, had
her koart cet m, 0 stDhwente ad any thy xD je
Mew yo the Abure , dy thuaty ad hi pod orutone
on fo ser wu, ;

 
 

Case 20-10343-LSS Doc 2812 Filed 05/03/21 Page 4of7

In by hele wv M charg Grr ext ke plled clon Cteate A

|, Aopla ond My fed fall. whom peple shod oy, He
tet them 0 wee yells he rows ny fev fl doen,

| ( few Oh th, yte lanl Cony tog fasp, now sorbet

. aonjoweed, Aud J vould tf tail for flaw 4 pk Ab .

 

—y

 

 

 

On Be wey bons EAA my Mort kA had heeppsened,
Coti9thuns , Ny Mom cred fr a weebr,

bh ha fe wat LD 4 rot math fa bh, rout
Neyer sot av af Cher pow , be nejocbd Lhe iv ihonds,
Scud Mat ,

ee! hein MIM), resesrnen
Scou7 , Ihsrse F Me i / WMD Yor 544

grd we pwr Lord fo call hin fy fri fast name )y and

Ma a

; a calbf MP & Lear emda Probl yiahor, (te

| dfhus Aeamerred pm Charge gad refered fo Do
nC, , Mo Mom fomovd me from to prretong

amd por Boy Sens, 4 tna badge short Cagh

. Scand , He wath was ove a br aLmond a f ,

A Fay pow, Dd Onaver got to fod ary chroma

— Corewny gn bigh Svott | Me) Mem 3 feat ver breeder,

He Oupet wee fronm dou. 0 gow, Fl) yeas ofS)
hed a doy Seated pustruat r) athoudy, Qn ma

homed ive ars |

| the prctauet poun asl, Odd. 0 qudnal ary one
Ar aul ots, borane, ir thy xj wenaae Ch Choy abrced gan
amd Chon cho »hoa to holy Yow. i) koh wore

   
 

 

 

 

Case 20-10343-LSS Doc 2812 Filed 05/03/21 Page5of7

; | ; ) God inrad) He gluse thaceshoA Ae) Teuiecen .
| gees | bd not Ho motionat o) atloily. Brave D wey

A Shes Ctaclindt ind y 5 Htc 9g eodiens ay

a s chook LEAP roel arled EN glia rated and O per sof
Ad, | Abo CMa CEU AS be fo ey hehauier, |

Jorevr, wha Q sat fo atlee ,/ hed Ge ¢ evan y
Cx Dhrenepe pb dang thy fraternntt, hy tuo vues plot >
Luae , nod Lex oat , hud el Lheve feeb < CINE awhing

1 beh G was on cbbn oshap , bot Q gue, det ablge

ape ae Years , could wt Accent Cs hwo af deuot,
Me NiauKe pp bobes well ru 70 2 miploua s i ny) Cana,
LUN then Om qigtob wm costiectrn pothoddlony avd
Con Ss tevin monacenerl, 0 5 ZO (25 ounur
ix pod 4.67 unrarey *. wmode, cpebes ne be 0
CoNA  poou fad Bot | bers 0 fl Q cotd fret
7o0 detp- seaAell, Too hove an expereney net fo

| soe halon woes Ablatianstp, O dond hore fpowndle

YG hme Ad ja roof ON (Od 0 dont Lt them ty. Too

| treads : obs kas An aorrmel gies and tae
OOP ene ad on i mmodialty f 9 penesived

Bowe neti | M dou me ures y Qin 6s. Pik abd ad

| 0 pwe | Ane frend,

Ray tos Dal? boar pore, Bane, eA Boe Sra ty
1 canipers , sey abut scwdaba m Tv on papery ) wok
at din seotel, i, 2 i whl Loe, 7d mare) tng sas
 

 

 

 

Case 20-10343-LSS Doc 2812 Filed 05/03/21 Page 6of7

| Sa Now , abad 3 Cus AE , Dradtehid to rogeanch
cheplr in Gudtal PA, Spole wh hye assefend 12

Le Evo ative Dyecter and tld him my stag , Ad 9

Told byun LOY vay word was me Fayd Seo

avd. Ne offoed crddbercu, of course, arch ho afered

to provid coum sclig , hut Addat pul hh col gA
tbe Eokp Scot friend , ho vawe () Way now oun /F.

Yt pao 4 hi rules, Abed a moth bale lo rrlled

Me heck, 44 dun Th rondoltnceg Ane? oli ronselwg buf,
Sem, ra-can-4o mT buch, SoT aro Pe rtuah
Jn Ove, /S, ther A woe. Nuthe yor know,

 
Case 20-10343-LSS Doc 2812 Filed 05/03/21 Page 7 of7

enfdegfoftonsd fe gboneegy ff Feat fyfeetlege feof lagfeg eT] SEPz0e~TOSst
fiegfepluaady [fy ty a ) y
Jogvl ag (eer)

poort 49)

ys Lada b2h
acy) badeaavrd wa
MAIS an UC BPI taoy7] BISA”

+ éWd TFZOZ UdV GC

oO TZt Wd OUNESTWH *-

 

 

 

 
